DETAILED ACTION

Acknowledgements
This Office action is in response to the documents filed on 16 February 2021.
Claims 33-36 are pending.
Claims 33-36 are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33-36 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite process of connecting user terminals to the content servers and commencing the video session of 
Because the present claims recite commercial or legal interactions, which fall into the category of certain methods of organizing human activity (i.e., an abstract idea), prong 2 of Step 2 test is performed.
Step 2A, prong two: PTAB decided that the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, the 
Additionally, Step 2B test is performed. The abstract idea is implemented on a computer using generic computers that are well-understood, routine, and conventional activities previously known to the industry. The PTAB decision indicates that appellants’ Specification describes using generic computer components. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor for collecting information, transferring information and processing information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception “i.e. apply it” using a generic computer component cannot provide an inventive concept.
Further, the additional elements recited in the claims such as the different transportation vehicles and multiple servers in form of central server and a server on different vehicle, are all interpreted as content 
Accordingly, claims 33-36 are rejected as being directed to non-statutory subject matter.

Response to Arguments
Applicants present arguments based on ‘on the case of Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018)’ and further argue based on MPEP § 2106.05(d), that ‘If an additional claim element or a combination of claim elements of the claim is not well-understood, routine and conventional to a skilled artisan in the relevant technology or field, then the claim is patent eligible at Step 2B’
The Examiner respectfully disagrees.
The claims as understood by the examiner and by the PTAB, the claims recite content distribution to a user over multiple vehicles based on commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and as well as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, the additional 
Applicants argue that “the preceding claim language pertaining to commercial or legal interactions in claim 26 analyzed by the Board does not exist in the present claims, because an amendment accompanying a RCE following the Decision on Appeal removed all traces of to commercial or legal interactions . Therefore, if analysis of the present claims leads to a conclusion that the present claims do not recite an abstract idea, such a conclusion would not contradict the Board’s finding of an abstract idea, pertaining to commercial or legal interactions, in claim 26 analyzed by the Board in the appeal.”
The Examiner respectfully disagrees.
The Examiner has performed the Step 1, Step 2A and 2B test to determine the eligibility under 2019 PEG independent of PTAB decision of March 26, 2019, and concluded that the claimed limitations recite a process of organizing and managing human activity, because it addresses sending information, receiving information and processing information, which under 
The applicants assert that “the analysis of Example 41 recites: “the combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal over a communication channel” (emphasis added).” And further assert that “the analysis of Example 41 considers the “transmitting” step to be a practical application, which implies that the “transmitting” step is not an abstract idea. In any event, Applicant reiterates that transmitting data between hardware devices does not fall into any category of abstract idea specified in 2019 PEG, page 52.
The Examiner respectfully disagrees.
The specification recites use of generic computer components and demonstrates the well-understood, routine, or conventional nature of these additional elements because it describes the additional elements in a manner that indicates that they are sufficiently well-known that the Specification need not describe the particulars of such additional elements. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697